Filed 3/10/22 Meditech Laboratories v. LSCD4635 CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


MEDITECH LABORATORIES, INC.,                                          B306218

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. BC576721)
         v.

LSCD4635, INC.,

         Defendant and Respondent;

BUSINESS SERVICES OF
AMERICA, INC.,

         Objector and Appellant.

     APPEAL from a judgment of the Superior Court of
Los Angeles County. Edward B. Moreton, Jr., Judge. Affirmed.

      Shulman Bastian Friedman & Bui and Shane M. Biornstad
for Objector and Appellant.

     Dumas & Kim, James A. Dumas and Christian T. Kim for
Defendant and Respondent.
               ______________________________
       After defendant and respondent LSCD4635, Inc. (LSCD or
the judgment creditor) obtained a judgment in its favor and
against Meditech Laboratories, Inc. (Meditech), it moved to
amend the judgment pursuant to Code of Civil Procedure section
1871 to add appellant Business Services of America, Inc. (BSA or
the judgment debtor) as a judgment debtor. The trial court
granted LSCD’s motion. In so doing, it overruled all of BSA’s
evidentiary objections to LSCD’s evidence pursuant to California
Rules of Court, rule 3.1354(c) (rule 3.1354). BSA appeals,
arguing that the trial court committed prejudicial error in
overruling its evidentiary objections.
       We agree with BSA that the trial court erred in relying
upon rule 3.1354 when it overruled BSA’s objections to evidence.
But, BSA has not demonstrated on appeal that this error was
prejudicial. Accordingly, we affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
LSCD obtains a judgment against Meditech
       Meditech and LSCD entered into a services agreement and
later brought claims against each other for breach of contract.
They eventually arbitrated their claims, and on July 6, 2018, the
arbitrator issued an interim award in favor of LSCD. The
corrected final award was issued on October 1, 2018.2 On

1
     All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.
2
      Notably, the arbitrator found LSCD’s president, Stephen
Cobos (Cobos), “clear, direct, consistent and knowledgeable about
the events at issue.” But it found Meditech’s manager, Quoc
Daniel Huan Ha (Ha), “evasive” and unclear; his evasive
testimony “seriously eroded his credibility.”




                                2
January 29, 2019, the trial court confirmed the arbitrator’s award
and entered judgment in favor of LSCD and against Meditech in
the amount of $2,520,464.40.
LSCD’s motion to amend the judgment
       On November 18, 2019, LSCD filed a motion to amend the
judgment to add BSA as a judgment debtor. LSCD argued that
BSA is an alter ego of Meditech under a single enterprise theory.
In support, LSCD offered the following evidence: (1) a
declaration from its president, Cobos; (2) a declaration from
counsel with 37 attached exhibits; (3) an expert declaration; (4) a
request for judicial notice of 30 exhibits; (5) excerpts from the
prejudgment deposition of Meditech’s principal, Kim Tran Ha
(Tran); (6) excerpts from the prejudgment deposition of the
judgment debtor’s president and Tran’s husband, Ha; and
(7) excerpts from the judgment debtor examination of Meditech,
for which Ha testified.
       A. Cobos Declaration
       As is relevant to the issues in this appeal, Cobos declared
that throughout his dealings with Meditech, his “only contact was
with Ha.” Once this litigation commenced, he “encountered
[Tran] at her deposition but she didn’t even attend the
arbitration hearing. The only person who attended the
arbitration on the Meditech side, aside from the Meditech
attorney, was [Ha], who was there every day.”
       B. Tran’s Prejudgment Deposition Testimony
       In her prejudgment deposition, Tran testified that she was
the owner/president/director of Meditech. When asked who
helped her produce the requested documents for her deposition,
she replied that Ha had helped her because “he’s the
management company that helps me with most business that




                                3
dealt with Meditech,” and the management company is BSA. She
explained that BSA manages Meditech by doing “[p]retty much
everything from accounting, payroll, . . . [hiring], . . . [d]ay-to-day
business, administration, [and] compliance.” Tran further
testified that she thought Meditech had a lease for a building in
Laguna Hills, but she was not sure. That building is the same
building where BSA is located.
       Although she was the president of Meditech, Tran did not
seem to know a lot about its business. For example, when asked
about an individual on the “management team,” Tran did not
know if she was employed by Meditech. While she had to
approve payroll, she did not necessarily see the names of her
employees. “Ha pretty much advised me on the profits and loss.”
Later, when asked about depositing checks, she replied: “To be
honest with you, I don’t know. BSA takes care of all this, so I
don’t know what the logistics of how this whole thing works. You
could ask [Ha] about that.”
       She also testified about an agreement between Meditech
and BSA concerning duplicate checks. But, she did not know
what “their” agreement was. When asked who the parties to that
agreement were, she replied Ha and Cobos. According to Tran,
even though Ha was not a Meditech employee, he could enter into
an agreement on its behalf because he “advised” her, he was “the
management team,” and he was “the one who brought this
business on. So he’s the one who pretty much negotiated the
deals and whatnot for me.” In other words, if LSCD had
questions about the protocol concerning duplicate checks, it
needed to ask Ha.
       Regarding discovery responses, she indicated that Ha had
helped her prepare them.




                                  4
      C. Ha’s Prejudgment Deposition Testimony
      Ha testified that he was a director of BSA. As director, he
was “the president who run[s] the day-to-day work of BSA. And
BSA does a lot of different things, from human resources to leave
of compliance, to marketing, et cetera, et cetera.” BSA manages
Meditech.
      When asked to provide an estimate of how Meditech was
allegedly damaged by LSCD, Ha stated that he did not know and
that he doubted Tran would know either. But part of Meditech’s
alleged damages included a loan it allegedly was forced to get
because LSCD owed it money. According to Ha, White Star
Investment Universal Limited (of which Ha had at some point
been a director or manager) loaned Meditech $400,000 pursuant
to an oral agreement negotiated by Ha on behalf of Meditech
through BSA.
      D. Exhibits Attached to Counsel’s Declaration
      Attached to LSCD’s counsel’s declaration were a host of
documents. As pertains to the issues in this appeal, one
document was a copy of the lease between QK Ha Family Limited
Partnership and Meditech. Ha executed the lease on behalf of
the lessor, and Tran executed the lease on behalf of Meditech.
Also attached was a copy of a promissory note issued by Meditech
for the benefit of the QK Ha Family Limited Partnership after
the arbitration award had been issued against it.
      E. Request for Judicial Notice
      One document attached to LSCD’s request for judicial
notice is a UCC filing acknowledgement from the California
Secretary of State dated August 15, 2018 (after the interim
arbitration award was issued) identifying Meditech as the debtor
and BSA as the secured party. Another document was a UCC




                                5
financing statement, also filed in August 2018, identifying
Meditech as the debtor and White Star Investment Universal
Limited as the secured party.
BSA’s opposition
      BSA opposed the motion to amend the judgment. In
support, it filed declarations from Ha, his wife and the principal
of Meditech Tran, and Meditech’s accountant, Pazhanganattu B.
Asokan (Asokan). It also filed numerous evidentiary objections to
much of LSCD’s evidence. Specifically, it filed 15 compound
evidentiary objections to Cobos’s nine paragraph declaration; 52
compound evidentiary objections to LSCD’s counsel’s declaration
and attached exhibits; 14 compound objections to the expert
declaration; general and specific compound objections to the
excerpts from Ha’s deposition; general and specific compound
objections to the excerpts from Ha’s deposition; general and
specific compound objections to the excerpts from the judgment
debtor examination; and 29 objections to LSCD’s 30 exhibits
attached to its request for judicial notice.
      A. Ha’s Declaration
      Ha averred that BSA had a management services
agreement with Meditech; thus, BSA had access to all of
Meditech’s business records. But, BSA did not have any legal or
equitable ownership interest in Meditech. “Meditech simply paid
BSA for the management and administrative services it provided
to Meditech.” “None of Meditech’s employees were employed by
BSA and none of Meditech’s employees did work for BSA,” and
the companies maintain separate payroll. “BSA’s revenue is not
currently derived from any ongoing operations of Meditech . . . .
BSA’s revenues came and come from companies other than and in
addition to Meditech.” BSA and Meditech complied with




                                6
corporate formalities; they never commingled funds, and BSA
never diverted any funds from Meditech.
       According to Ha, “BSA’s management fees were reasonable
and its management services were of great worth to Meditech.”
       Ha also testified about Meditech’s lease. He stated that
Meditech leased property from the QK Ha Family Limited
Partnership; it subleased a portion of the property to BSA. When
Meditech defaulted on the lease, the QK Ha Family Limited
Partnership “tried to secure the debt by way of a Secured
Promissory Note, a Security Agreement and UCC filings.”
       B. Tran’s Declaration
       Tran attested that BSA provides business management and
administrative services to Meditech. But, “BSA has never
controlled [her] ability to make any business decisions for
Meditech.” She agreed with Ha that “Meditech greatly valued
BSA’s management and administrative services and believed
that the fees paid to BSA were reasonable.” And, like Ha, she
averred that BSA and Meditech have always been separate
entities.
       In her declaration, Tran provided detailed information
concerning Meditech’s lease of property in the same building as
BSA. She confirmed that Meditech leased property from the QK
Ha Family Limited Partnership.
       C. Asokan’s Declaration
       Asokan, an accountant at BSA, declared that he had
“access to all of Meditech’s business and accounting records,
including memoranda, reports and records of acts, events and
transactions made in the regular course of Meditech’s business at
or near the time of the act, event or transaction.” He also stated
that Meditech leased office space from the QK Ha Family Limited




                                7
Partnership, and that Meditech subleased some of the office
space to BSA.
Trial court order
       After entertaining oral argument, the trial court granted
the judgment creditor’s motion to amend the judgment, finding
“the three factors for alter-ego liability” met. Specifically, it
found: “Based on the evidence presented, the factors
preponderate in [the judgment creditor’s] favor. (1) There
appears to be identical equitable ownership, control, and
management in the two entities by [Ha]; (2) They use the same
office or business location, or at least have a lease agreement for
the same location and Ha is essentially the manager of both
entities as Tran has testified that he manages Meditech and is
her employee; (3) Meditech is undercapitalized and has recorded
UCC Finance Statements for its assets; (4) There is concealment
and misrepresentation of the identity of the responsible
ownership, management and financial interest, or concealment of
personal business activities by both Ha and Tran as they provide
evasive responses at their depositions and are not able to keep
track of all their businesses and/or business dealings; (5) The
entities disregard legal formalities and fail to maintain arm’s
length relationships among related entities by the rent decrease,
unjustified management costs, unexplained irregular payments,
inconsistent representation of who the secretary and treasurer is
for BSA, and the unexplained promissory notes after the interim
arbitration award issued; (6) The diversion of assets from
Meditech based on the belated promissory notes to the detriment
of creditors, and the manipulation of assets and liabilities
between entities so as to concentrate the assets in [the judgment




                                 8
debtor] and the liabilities in Meditech based on the unexplained
fees, rent payments, and promissory notes.”
       It further found BSA’s evidence inadequate as it “relie[d] on
self-serving declarations” and did not explain financial
transactions that occurred after the arbitration award was issued
in the judgment creditor’s favor. Moreover, “the inconsistent and
evasive testimony [of Tran and/or Ha] shows a disregard for legal
formalities and BSA appeared to have control of the litigation as
it was apparently managing almost all aspects of Meditech at the
time and Ha was present for the arbitration. Tran’s testimony
also shows a lack of knowledge of her business and its dealings
and relies on BSA’s and Ha’s management. . . . There appears to
be minimal separation between Ha’s work for BSA and Ha’s work
for Meditech.”
       In so ruling, the trial court overruled all of BSA’s
evidentiary objections on the grounds that it “failed to file
objections in the proper format in compliance with California
Rules of Court, rule 3.1354(c).”
Judgment and appeal
       On April 8, 2020, the trial court entered an amended
judgment adding BSA as a judgment debtor.
       BSA’s timely appeal ensued.
                            DISCUSSION
I. Standard of review
       As the parties agree, we review the question of whether the
trial court erroneously relied upon rule 3.1354(c) in overruling all
of the judgment debtor’s evidentiary objections de novo. “Where
error is shown, this court may not set aside the order unless the
error prejudiced the appellant.” (EHM Productions, Inc. v.
Starline Tours of Hollywood, Inc. (2018) 21 Cal.App.5th 1058,




                                 9
1063; § 475.) “Claims of evidentiary error under California law
are reviewed for prejudice applying the ‘miscarriage of justice’ or
‘reasonably probable’ harmless error standard of People v. Watson
(1956) 46 Cal.2d 818, 836 that is embodied in article VI, section
13 of the California Constitution. Under the Watson harmless
error standard, it is the burden of appellants to show that it is
reasonably probable that they would have received a more
favorable result at trial had the error not occurred. [Citations.]”
(Christ v. Schwartz (2016) 2 Cal.App.5th 440, 447.)
II. The trial court erroneously overruled BSA’s evidentiary
objections pursuant to rule 3.1354(c)
       As set forth above, the trial court issued a blanket ruling,
overruling all of BSA’s evidentiary objections pursuant to rule
3.1354(c). This was error. As BSA correctly argues on appeal,
and as LSCD concedes, rule 3.1354 only applies to motions for
summary judgment and adjudication, and the instant motion to
amend the judgment does not fall within the scope of the rule.
III. The error was not prejudicial
       Having found that the trial court erred, the next question is
whether the judgment debtor has demonstrated that that error
compels reversal. After all, “‘an erroneous evidentiary ruling
requires reversal only if “there is a reasonable probability that a
result more favorable to the appealing party would have been
reached in the absence of the error. [Citation.]”’ [Citations.]”
(Serri v. Santa Clara University (2014) 226 Cal.App.4th 830,
857–858.)
       A. Deposition transcripts are not inadmissible hearsay
       According to the judgment debtor, deposition transcripts
are categorically inadmissible hearsay unless some exception




                                10
applies;3 thus, the transcripts from Ha and Tran’s depositions in
the arbitration proceeding and Meditech’s judgment debtor
examination are inadmissible. We disagree. Section 187
“contemplates a noticed motion. The trial court is not required to
hold an evidentiary hearing. [Citation.] Evidence in the form of
declarations or deposition testimony is sufficient.” (Wells Fargo
Bank, N.A. v. Weinberg (2014) 227 Cal.App.4th 1, 9; see also
§ 2025.620 [at any hearing in the action, “any part or all of a
deposition may be used against any party who was present or
represented at the taking of the deposition, or who had due notice
of the deposition and did not serve a valid objection under Section
2025.410, so far as admissible under the rules of evidence applied
as though the deponent were then present and testifying as a
witness”].)
       Gatton v. A.P. Green Services, Inc. (1998) 64 Cal.App.4th
688, 692–693, disapproved by Sweetwater Union High School
Dist. v. Gilbane Building Co. (2019) 6 Cal.5th 931, 944, fn. 8,
L&B Real Estate v. Superior Court (1998) 67 Cal.App.4th 1342,
1346–1348, disapproved by Sweetwater Union High School Dist.
v. Gilbane Building Co., supra, at p. 944, fn. 8, and Evidence
Code section 1292, cited by the judgment debtor, do not compel a
different result. Those cases and that statute stand for the
proposition that deposition testimony from prior proceedings are
inadmissible hearsay unless the proponent of that testimony
establishes that a hearsay exception applies. (Evid. Code,
§ 1290.) That is not the situation in the instant case, where the



3
       The judgment creditor agrees that at least some, if not all,
of the deposition testimony constitutes hearsay.




                                 11
subject deposition testimony is considered in lieu of in-person
testimony.
      Even if the deposition testimony were hearsay, all of the
deposition testimony would still be admissible as party or
authorized admissions. (Evid. Code, § 1222; Greenspan v. LADT
LLC (2010) 191 Cal.App.4th 486, 524 [hearsay rule does not
exclude admissions made by an agent of a party when the agent’s
powers are broad enough to constitute him the general
representative with broad managerial responsibilities].) Tran
certainly is a party representative; she is the director of
Meditech. And both Tran and Ha testified that Ha, albeit
through BSA, had broad managerial responsibilities for
Meditech.
      In addition, Tran’s deposition testimony would be admitted
pursuant to Evidence Code section 1235. That statute provides:
“Evidence of a statement made by a witness is not made
inadmissible by the hearsay rule if the statement is inconsistent
with his testimony at the hearing and is offered in compliance
with Section 770.” That is exactly the situation in this case. For
example, in opposition to LSCD’s motion to amend the judgment,
Tran asserted she never held any interest in BSA, that Ha never
had any control of Meditech’s ownership, that she never directed
Meditech to divert its assets to Ha, and that all transactions
involving the judgment debtor and Meditech were performed at
arm’s length. That evidence conflicts with her deposition
testimony that she did not know anything about Ha’s business.
Similarly, in her declaration, Tran defended Meditech’s lease of
the property from the QK Ha Family Limited Partnership, but at
her deposition, she stated that she did not know why there was a
lease or even if there had been a lease at all.




                                12
        B. Cobos declaration
        The judgment debtor lodged many objections to Cobos’s
declaration. But, as the judgment debtor concedes, the trial court
“apparently relied” only on statements of which he “could have
had personal knowledge,” including the judgment creditor’s
dealings with only Ha as opposed to Tran or others at Meditech
and the fact that Tran did not attend the arbitration but Ha did.
Because the trial court only relied upon admissible statements in
Cobos’s declaration, it is irrelevant whether the trial court should
have sustained BSA’s objections to other portions of that
declaration.
        C. LSCD’s counsel’s declaration
        BSA asserts that the documents attached to LSCD’s
counsel are inadmissible. Specifically, it points to (1) the lease
between the QK Ha Family Limited Partnership and Meditech,
and (2) a copy of the promissory note referenced in Ha’s
declaration. “As is routine in law and motion practice,” a party’s
exhibits may be “authenticated through declarations submitted
by . . . attorneys, who had personal knowledge of how [those
exhibits were obtained], how they had been identified, who had
identified them, and their status as true and correct copies of the
‘originals.’” (Greenspan v. LADT LLC, supra, 191 Cal.App.4th at
p. 523.) That is exactly what occurred here. LSCD’s counsel who
attended Ha’s deposition executed the declaration to which the
exhibits are attached. Ha testified that he had a supervisory role
in producing the documents requested by LSCD before the
deposition. Those documents included the subject lease.
        BSA further argues that the lease and promissory note
constituted inadmissible hearsay. We disagree. Evidence Code
section 1200, subdivision (a) defines hearsay evidence as




                                 13
“evidence of a statement that was made other than by a witness
while testifying at the hearing and that is offered to prove the
truth of the matter stated.” Here, the documents were not being
offered to prove the truth of the matter asserted (that the
contents of the lease and promissory note are true). Rather, they
were being offered as evidence of their existence—there was a
lease and a promissory note between these entities. (Jazayeri v.
Mao (2009) 174 Cal.App.4th 301, 316 [“Documents not offered for
the truth of the matter asserted are, by definition, not hearsay”];
Remington Invs. v. Hamedani (1997) 55 Cal.App.4th 1033, 1038–
1039 [note ledger was inadmissible to prove the truth of its
contents, namely the amount owed by the defendant to the
plaintiff]; People v. Smith (2009) 179 Cal.App.4th 986, 1003
[prosecutor could not introduce information written on
agreements to prove that the defendant violated the law].)
       Assuming without deciding that BSA is correct, the
documents would still be admissible as business records pursuant
to Evidence Code section 1271. That statute provides: “Evidence
of a writing made as a record of an act, condition, or event is not
made inadmissible by the hearsay rule when offered to prove the
act, condition, or event if: [¶] (a) The writing was made in the
regular course of a business; [¶] (b) The writing was made at or
near the time of the act, condition, or event; [¶] (c) The
custodian or other qualified witness testifies to its identity and
the mode of its preparation; and [¶] (d) The sources of
information and method and time of preparation were such as to
indicate its trustworthiness.” Taken together, the declarations of
Tran, Ha, and Asokan confirm that the lease and the promissory
note are admissible business records.




                                14
       In their declarations filed in opposition to the judgment
creditor’s motion, Tran and Ha provided detailed information
concerning Meditech’s lease of property in the same building as
BSA. They confirm that Meditech leased the property from the
QK Ha Family Limited Partnership. Separately, Ha averred that
after Meditech defaulted on the lease (and after the arbitrator’s
interim award), the QK Ha Family Limited Partnership tried to
secure the debt with a promissory note. Furthermore, Asokan
testified that he had access to Meditech’s business records,
including “records of acts, events and transactions made in the
regular course of Meditech’s business at or near the time of the
act, event or transaction.” He goes on to aver that Meditech
leased property from the QK Ha Family Limited Partnership, the
same property as where BSA rented space.
       D. Request for judicial notice
       BSA contends that the trial court could not take judicial
notice of the UCC-1 filing. We disagree. Evidence Code section
452, subdivision (h), allows a court to take judicial notice of
“[f]acts and propositions that are not reasonably subject to
dispute and are capable of immediate and accurate determination
by resort to sources of reasonably indisputable accuracy.” The
UCC filing falls squarely within the scope of this statute. It is
indisputable that a UCC-1 was filed after judgment in this case
was entered, identifying Meditech as the debtor. (See also
Fremont Indemnity Co. v. Fremont General Corp. (2007) 148
Cal.App.4th 97, 113 [“Although the existence of a document may
be judicially noticeable, the truth of statements contained in the
document and its proper interpretation are not subject to judicial
notice if those matters are reasonably disputable”].)




                               15
IV. Substantial evidence supports the trial court’s finding that
the judgment debtor is the alter ego of Meditech
       A. Relevant law
       Section 187 authorizes a trial court to amend a judgment to
add judgment debtors. (NEC Electronics Inc. v. Hurt (1989) 208
Cal.App.3d 772, 778.) “[T]he general rule is that ‘a court may
amend its judgment at any time so that the judgment will
properly designate the real defendants.’ [Citation.]” (Dow Jones
Co. v. Avenel (1984) 151 Cal.App.3d 144, 149.) “In order to see
that justice is done, great liberality is encouraged in the
allowance of amendments brought pursuant to Code of Civil
Procedure section 187.” (Misik v. D’Arco (2011) 197 Cal.App.4th
1065, 1073.)
       Section 187 and the alter ego doctrine often go hand-in-
hand. “The authority of a court to amend a judgment to add a
nonparty alter ego as a judgment debtor has long been
recognized.” (Toho-Towa Co., Ltd. v. Morgan Creek Productions,
Inc. (2013) 217 Cal.App.4th 1096, 1106.) “Judgments are often
amended to add additional judgment debtors on the grounds that
a person or entity is the alter ego of the original judgment
debtor.” (NEC Electronics Inc. v. Hurt, supra, 208 Cal.App.3d at
p. 778.)
       The alter ego doctrine traditionally “arises when a plaintiff
comes into court claiming that an opposing party is using the
corporate form unjustly and in derogation of the plaintiff’s
interests.” (Mesler v. Bragg Management Co. (1985) 39 Cal.3d
290, 300 (Mesler).) There is “no litmus test to determine when
the corporate veil will be pierced; rather the result will depend on
the circumstances of each particular case.” (Ibid.) There are
“two general requirements: ‘(1) that there be such unity of




                                 16
interest and ownership that the separate personalities of the
corporation and the individual no longer exist and (2) that, if the
acts are treated as those of the corporation alone, an inequitable
result will follow.’ [Citation.] And ‘only a difference in wording is
used in stating the same concept where the entity sought to be
held liable is another corporation instead of an individual.’”
(Ibid.)
       “The essence of the alter ego doctrine is that justice be
done. ‘What the formula comes down to, once shorn of verbiage
about control, instrumentality, agency, and corporate entity, is
that liability is imposed to reach an equitable result.’” (Mesler,
supra, 39 Cal.3d at p. 301.)
       To prevail on a motion to amend under section 187, the
judgment creditor must show, by a preponderance of the
evidence, that: (1) there is such a unity of interest and ownership
that the separate personalities of the defendant and purported
alter ego no longer exist; (2) the party to be added as a judgment
debtor had control of the underlying litigation and was virtually
represented in that proceeding; and (3) an inequitable result will
follow if the acts are treated as those of the defendant alone.
(Highland Springs Conference & Training Center v. City of
Banning (2016) 244 Cal.App.4th 267, 280.)
       “‘The decision to grant an amendment . . . lies in the sound
discretion of the trial court. “The greatest liberality is to be
encouraged in the allowance of such amendments in order to see
that justice is done.”’” (Greenspan v. LADT LLC, supra, 191
Cal.App.4th at p. 508.) We review the trial court’s fact findings
on alter ego for substantial evidence. (Wells Fargo Bank, N.A. v.
Weinberg, supra, 227 Cal.App.4th at p. 8.)




                                 17
      B. Substantial evidence supports the trial court’s finding
that the judgment debtor is the alter ego of Meditech
      The deposition transcripts, Cobos’s declaration, the lease
between Meditech and the QK Ha Family Limited Partnership,
and the UCC-1 filing provide ample evidence to support the trial
court’s alter ego finding. There is overwhelming evidence that
BSA and Meditech shared a unity of ownership and interest.
While Ha may not have technically “owned” Meditech, the
evidence demonstrates that he had an interest in it. After all, as
Tran testified, Ha knew more about Meditech’s business than she
did. Furthermore, it is evident that BSA, through Ha, controlled
the underlying litigation. He, not Tran, attended the arbitration
proceeding. In light of all the interdealings among Ha and Tran’s
corporate entities, it would be inequitable not to amend the
judgment to add BSA as a judgment debtor.
                           DISPOSITION
      The judgment is affirmed. LSCD is entitled to costs on
appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST
We concur:


________________________, J.
CHAVEZ


________________________, J.
HOFFSTADT




                                18